DETAILED ACTION
This office action is in response to the remarks filed on 12/17/2021. Claims 15-28 are pending; claims 15-28 will be examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019, 2/17/2021, 9/23/2021, 12/29/2021 have been considered by the examiner.

Election/Restrictions
Applicant elected Species 3, Fig.3 with traverse in the reply filed on 12/17/2021 is acknowledged. The traversal is on the ground(s) that “Bowen does not disclose the following special technical feature of independent claims 15 and 28: "driving the drive shaft via the first drive torque or the second drive torque, wherein the drive torque is transferred via a constant first transmission and via a constant second transmission." Bowen instead describes "four modes of operation for vehicle 10, namely: (a) an electric mode; (b) a hybrid mode; (c) an engine mode; and (d) a regenerative mode." (Bowen at [0023].) None of these four modes fit the recitation from claims 15 and 28. The restriction cites paragraph [0024] of Bowen for the recitation; however, paragraph [0024] only provides a description of the electric mode already listed, which operates "with engine 12 stopped" and "[m]otor/generator 22 ... shifted into its DRIVE state." (Bowen at [0024].)”. This is found persuasive, the restriction/election sent out on 10/18/2021 has been withdrawn. Claims 15-28 will be examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “constant first transmission”; “a constant second transmission”; “a variable transmission” not shown in Fig.3; must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 15 recites “wherein the drive torque is transferred via a constant first transmission and via a constant second transmission”. it is unclear which drive torque is being transferred, whether it is the first drive torque or second drive torque. Also, the terms “a constant first transmission” and “a constant second transmission” are unclear because it is unclear if the phrase “constant transmission” implies a structural transmission, or merely just a mode. As best understood, the phrase describes an operation mode, which is not a literal transmission in contrast to the current claim wording.
Claim 16 recites “a variable transmission”. The term “variable transmission” is unclear because it is unclear if the phrase “variable transmission” implies a structural transmission, or merely just a mode. As best understood, the phrase describes an operation mode, which is not a literal transmission in contrast to the current claim wording.
Claims 18, 19, 24-25 recite “a constant transmission”. First, it is unclear if a constant transmission is referring to the previously recited constant transmission, the previously recited constant first transmission, the previously recited constant second transmission, or an additional transmission. Second, the term “constant transmission” is unclear because it is unclear if the phrase “constant transmission” implies a structural transmission, or merely just a mode. As best understood, the phrase describes an operation mode, which is not a literal transmission in contrast to the current claim wording.
Claim 26 recites “a component of the first planetary transmission” in lines 2-3. It unclear if applicant is referring to the same “a component of the first planetary transmission” as claimed in 25 or different component of the first planetary transmission. 
Claim 28 recites “wherein the drive torque is transferred via a constant first transmission and via a constant second transmission” in lines 24-25. It is unclear the drive torque is referring to first drive torque or second drive torque. Also, the terms “a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-16, 18-19, 23-25, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20150167806A1)
For claims 15-16, 18-19, 23, 28 (1st interpretation):
Claim 15: a transmission assembly for a hybrid vehicle (Figs.1-2) having an internal combustion engine (ENG) and an electric machine (MG), wherein a first drive torque (e.g. engine torque) of the internal combustion engine and a second drive torque (e.g. motor torque) of the electric machine are transferable to a drive shaft (OS1) of the hybrid vehicle via the transmission assembly, wherein the transmission assembly comprises:
 	(1) a first transmission input shaft (IS1), via which the first drive torque of the internal combustion engine is introduced into the transmission assembly; (2) a second transmission input shaft (IS4), via which the second drive torque of the electric machine is introduced into the transmission assembly; (3) the drive shaft (OS1); and (4) at least a first planetary transmission (PG) having at least a first ring gear (R), a first planetary carrier (PC), and a first sun gear (S); 

wherein the transmission assembly provides a plurality of operating modes including: a. driving the drive shaft (OS1) solely via the second drive torque (EV D1 or EV D2); b. driving the drive shaft via the first drive torque and the second drive torque (when engine torque and motor torque is ON; it performs in HEV mode), wherein the first transmission input shaft and the second transmission input shaft are connected together via a constant transmission (see Fig.2; e.g. in HEV D1); c. driving the drive shaft (OS1) via the first drive torque (e.g. when engine torque is ON) or the second drive torque (examiner does not give any weight for the underlining limitation because it is “OR” limitation), wherein the drive torque is transferred via a constant first transmission and via a constant second transmission (as shown in Fig.2: D1-D4 and ¶ [0084]-[0098])
Claim 16: wherein the plurality of operating modes further includes: driving the drive shaft via the first drive torque and the second drive torque, wherein the first transmission input shaft and the second transmission input shaft are connected together via a variable transmission (see Fig.2; e.g. HEV D2).
Claim 18: wherein the transmission assembly comprises a first clutch (CL3), wherein the first clutch (CL3) connects the first transmission input shaft (IS1) to the second transmission input shaft (IS4) and additionally the first transmission input shaft, or the second transmission input shaft (IS4) to a component (S) of the first planetary transmission in an engageable manner and a disengageable manner via a constant transmission.
Claim 19: wherein the transmission assembly comprises a second clutch (CL1 or CL3), wherein the second clutch is provided for connecting a crankshaft of the internal 
Claim 23: wherein the first planetary transmission is the only planetary transmission (see Fig.1; PG is the only planetary gearset within transmission).
Claim 28: a hybrid vehicle (Fig.1) comprising: an internal combustion engine (ENG); an electric machine (MG); and a transmission assembly, wherein a first drive torque (e.g. engine torque) of the internal combustion engine and a second drive torque (e.g. motor torque) of the electric machine is transferable to a drive shaft (OS1) of the hybrid vehicle via the transmission assembly; 
wherein the transmission assembly includes: (1) a first transmission input shaft (IS1), via which the first drive torque of the internal combustion engine is introduced into the transmission assembly; (2) a second transmission input shaft (IS4), via which the second drive torque of the electric machine is introduced into the transmission assembly; (3) the drive shaft (OS1); and (4) at least a first planetary transmission (PG) having at least a first ring gear (R), a first planetary carrier (PC), and a first sun gear (S); 
wherein the first transmission input shaft is connected via the first planetary transmission to the second transmission input shaft and to the drive shaft (OS1; ¶ [0084]-[0085]);
 wherein the transmission assembly provides a plurality of operating modes including: a. driving the drive shaft solely via the second drive torque (e.g. EV D1 or EV D2); b. driving the drive shaft via the first drive torque and the second drive torque (when engine torque and motor torque is ON; it performs in HEV mode), wherein the first transmission input shaft and the second transmission input shaft are connected together via a constant transmission (see Fig.2; e.g. in HEV D1); c. driving the drive shaft (OS1) via the first drive torque or the second drive torque, wherein the drive torque is transferred via a constant first transmission and via a constant second transmission (as shown in Fig.2: D1-D4 and ¶ [0084]-[0098]);


For claims 15, 23-25, 28 (2nd interpretation):
Claim 15: a transmission assembly for a hybrid vehicle (Figs.1-2) having an internal combustion engine (ENG) and an electric machine (MG), wherein a first drive torque (e.g. engine torque) of the internal combustion engine and a second drive torque (e.g. motor torque) of the electric machine are transferable to a drive shaft (OS1) of the hybrid vehicle via the transmission assembly, 
wherein the transmission assembly comprises: (1) a first transmission input shaft (e.g. output of ENG), via which the first drive torque of the internal combustion engine is introduced into the transmission assembly; (2) a second transmission input shaft (IS4), via which the second drive torque of the electric machine is introduced into the transmission assembly; (3) the drive shaft (OS1); and (4) at least a first planetary transmission (PG) having at least a first ring gear (R), a first planetary carrier (PC), and a first sun gear (S); 
wherein the first transmission input shaft (output of ENG) is connected via the first planetary transmission to the second transmission input shaft (IS4) and to the drive shaft (OS1; ¶ [0084]-[0085]); 
wherein the transmission assembly provides a plurality of operating modes including: a. driving the drive shaft (OS1) solely via the second drive torque (EV D1 or EV D2); b. driving the drive shaft via the first drive torque and the second drive torque (when engine torque and motor torque is ON; it performs in HEV mode), wherein the first transmission input shaft and the second transmission input shaft are connected together via a constant transmission (see Fig.2; e.g. in HEV D1); c. driving the drive when engine torque is ON) or the second drive torque, wherein the drive torque is transferred via a constant first transmission and via a constant second transmission (as shown in Fig.2: D1-D4 and ¶ [0084]-[0098])
Claim 23: wherein the first planetary transmission is the only planetary transmission (see Fig.1; PG is the only planetary gearset within transmission).
Claim 24: comprising a first clutch (SL1) and a fifth clutch (CL1), wherein the first clutch connects the first transmission input shaft (output of ENG) to the second transmission input shaft (IS4 via CL1) and additionally the first transmission input shaft (output of ENG) to a component (PC) of the first planetary transmission in an engageable manner and a disengageable manner via a constant transmission, wherein the fifth clutch (CL1) connects the first transmission input shaft (output of ENG) to another component (PC) of the first planetary transmission via a constant transmission.
Claim 25: a first clutch (CL3) and a sixth clutch (CL1), wherein the first clutch connects the first transmission input shaft (output of ENG) to the second transmission input shaft (IS4 via CL1) and additionally the first transmission input shaft to a component (S) of the first planetary transmission in an engageable manner and a disengageable manner via a constant transmission, wherein the sixth clutch (CL1) connects the second transmission input shaft to another component (PC) of the first planetary transmission via a constant transmission.
Claim 28: a hybrid vehicle (Fig.1) comprising: an internal combustion engine (ENG); an electric machine (MG); and a transmission assembly, wherein a first drive torque (e.g. engine torque) of the internal combustion engine and a second drive torque (e.g. motor torque) of the electric machine is transferable to a drive shaft (OS1) of the hybrid vehicle via the transmission assembly; 
wherein the transmission assembly includes: (1) a first transmission input shaft (output of ENG), via which the first drive torque of the internal combustion engine is introduced into the transmission assembly; (2) a second transmission input shaft (IS4), 
wherein the first transmission input shaft is connected via the first planetary transmission to the second transmission input shaft and to the drive shaft (OS1; ¶ [0084]-[0085]);
 wherein the transmission assembly provides a plurality of operating modes including: a. driving the drive shaft solely via the second drive torque (e.g. EV D1 or EV D2); b. driving the drive shaft via the first drive torque and the second drive torque (when engine torque and motor torque is ON; it performs in HEV mode), wherein the first transmission input shaft and the second transmission input shaft are connected together via a constant transmission (see Fig.2; e.g. in HEV D1); c. driving the drive shaft (OS1) via the first drive torque or the second drive torque, wherein the drive torque is transferred via a constant first transmission and via a constant second transmission (as shown in Fig.2: D1-D4 and ¶ [0084]-[0098]);
wherein the transmission assembly or the hybrid vehicle includes a second clutch (CL1) which connects a crankshaft of the internal combustion engine to the first planetary transmission in an engageable manner and a disengageable manner via a constant transmission (1:1 ratio)

Claim(s) 15-16, 18-21 , 27, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo (US 20160368361) 
For claims 15, 16, 18-19, 27-28 (1st interpretation):
Claim 15: a transmission assembly for a hybrid vehicle (Fig.14) having an internal combustion engine (1) and an electric machine (2), wherein a first drive torque (e.g. engine torque) of the internal combustion engine and a second drive torque (e.g. 
wherein the transmission assembly comprises: (1) a first transmission input shaft (e.g. engine output shaft), via which the first drive torque of the internal combustion engine is introduced into the transmission assembly; (2) a second transmission input shaft (e.g. motor output shaft), via which the second drive torque of the electric machine is introduced into the transmission assembly; (3) the drive shaft (22); and (4) at least a first planetary transmission (9a) having at least a first ring gear (11a), a first planetary carrier (13a), and a first sun gear (10a); 
wherein the first transmission input shaft (engine output shaft) is connected via the first planetary transmission to the second transmission input shaft (motor output shaft) and to the drive shaft (22); 
wherein the transmission assembly provides a plurality of operating modes including: a. driving the drive shaft solely via the second drive torque (EV mode); b. driving the drive shaft via the first drive torque and the second drive torque (when engine torque and motor torque is ON; it performs in hybrid mode), wherein the first transmission input shaft and the second transmission input shaft are connected together via a constant transmission (¶ [0063]; hybrid mode); c. driving the drive shaft via the first drive torque, or the second drive torque (e.g. direct mode) wherein the drive torque is transferred via a constant first transmission (14,16) and via a constant second transmission (17,19)
Claim 16: wherein the plurality of operating modes further includes: driving the drive shaft via the first drive torque and the second drive torque, wherein the first transmission input shaft and the second transmission input shaft are connected together via a variable transmission (4)
Claim 18: wherein the transmission assembly comprises a first clutch (CL1), wherein the first clutch connects the first transmission input shaft (engine output shaft) motor output shaft) and additionally the first transmission input shaft (engine output shaft) or the second transmission input shaft to a component (e.g. shaft of 10a) of the first planetary transmission in an engageable manner and a disengageable manner via a constant transmission.
Claim 19: wherein the transmission assembly comprises a second clutch (cl1 or cl2), wherein the second clutch is provided for connecting a crankshaft of the internal combustion engine to the first planetary transmission in an engageable manner and a disengageable manner via a constant transmission.
Claim 27: wherein the drive shaft is connected via the first planetary carrier (13a) to the first planetary transmission.
Claim 28: a hybrid vehicle (Fig.14) comprising: an internal combustion engine (1); an electric machine (2); and a transmission assembly, wherein a first drive torque (e.g. engine torque) of the internal combustion engine and a second drive torque (e.g. motor torque) of the electric machine is transferable to a drive shaft (22) of the hybrid vehicle via the transmission assembly;
wherein the transmission assembly includes: (1) a first transmission input shaft (e.g. engine output shaft), via which the first drive torque of the internal combustion engine is introduced into the transmission assembly; (2) a second transmission input shaft (e.g. motor output shaft), via which the second drive torque of the electric machine is introduced into the transmission assembly; (3) the drive shaft (22); and (4) at least a first planetary transmission (9a) having at least a first ring gear (11a), a first planetary carrier (13a), and a first sun gear (10a); 
wherein the first transmission input shaft (engine output shaft) is connected via the first planetary transmission to the second transmission input shaft (motor output shaft) and to the drive shaft (22); 
wherein the transmission assembly provides a plurality of operating modes including: a. driving the drive shaft solely via the second drive torque (EV mode); b. 
wherein the transmission assembly or the hybrid vehicle includes a second clutch (cl1) which connects a crankshaft of the internal combustion engine to the first planetary transmission in an engageable manner and a disengageable manner via a constant transmission.

For claims 15, 16, 18- 21, 28 (2nd interpretation):
Claim 15: a transmission assembly for a hybrid vehicle (Fig.14) having an internal combustion engine (1) and an electric machine (2), wherein a first drive torque (e.g. engine torque) of the internal combustion engine and a second drive torque (e.g. motor torque) of the electric machine are transferable to a drive shaft (22) of the hybrid vehicle via the transmission assembly, 
wherein the transmission assembly comprises: (1) a first transmission input shaft (e.g. engine output shaft), via which the first drive torque of the internal combustion engine is introduced into the transmission assembly; (2) a second transmission input shaft (e.g. motor output shaft), via which the second drive torque of the electric machine is introduced into the transmission assembly; (3) the drive shaft (22); and (4) at least a first planetary transmission (4) having at least a first ring gear (6), a first planetary carrier (8), and a first sun gear (5); 

wherein the transmission assembly provides a plurality of operating modes including: a. driving the drive shaft solely via the second drive torque (EV mode); b. driving the drive shaft via the first drive torque and the second drive torque (when engine torque and motor torque is ON; it performs in hybrid mode), wherein the first transmission input shaft and the second transmission input shaft are connected together via a constant transmission (¶ [0063]; hybrid mode); c. driving the drive shaft via the first drive torque, or the second drive torque (e.g. direct mode) wherein the drive torque is transferred via a constant first transmission (14,16) and via a constant second transmission (17,19)
Claim 16: wherein the plurality of operating modes further includes: driving the drive shaft via the first drive torque and the second drive torque, wherein the first transmission input shaft and the second transmission input shaft are connected together via a variable transmission (9a)
Claim 18: wherein the transmission assembly comprises a first clutch (CL1), wherein the first clutch connects the first transmission input shaft (engine output shaft) to the second transmission input shaft (motor output shaft) and additionally the first transmission input shaft (engine output shaft) or the second transmission input shaft to a component (6) of the first planetary transmission in an engageable manner and a disengageable manner via a constant transmission.
Claim 19: wherein the transmission assembly comprises a second clutch (cl1 or cl2), wherein the second clutch is provided for connecting a crankshaft of the internal combustion engine to the first planetary transmission in an engageable manner and a disengageable manner via a constant transmission.
20: wherein the transmission assembly includes a second planetary (9a) transmission having at least a second ring gear (11a), a second planetary carrier (13a) and a second sun gear (10a), wherein the first planetary transmission is connected via the second planetary transmission to the drive shaft (as shown in Fig.14: planetary gear 4 connects to shaft 22 via planetary gear 9a).
Claim 21: comprising a third clutch (cl2), wherein the third clutch connects two components (shaft of 13a and 10a) of the second planetary transmission together in an engageable manner and a disengageable manner to lock the second planetary transmission.
Claim 28: a hybrid vehicle (Fig.14) comprising: an internal combustion engine (1); an electric machine (2); and a transmission assembly, wherein a first drive torque (e.g. engine torque) of the internal combustion engine and a second drive torque (e.g. motor torque) of the electric machine is transferable to a drive shaft (22) of the hybrid vehicle via the transmission assembly;
wherein the transmission assembly includes: (1) a first transmission input shaft (e.g. engine output shaft), via which the first drive torque of the internal combustion engine is introduced into the transmission assembly; (2) a second transmission input shaft (e.g. motor output shaft), via which the second drive torque of the electric machine is introduced into the transmission assembly; (3) the drive shaft (22); and (4) at least a first planetary transmission (4) having at least a first ring gear (6), a first planetary carrier (8), and a first sun gear (5); 
wherein the first transmission input shaft (engine output shaft) is connected via the first planetary transmission to the second transmission input shaft (motor output shaft) and to the drive shaft (22); 
wherein the transmission assembly provides a plurality of operating modes including: a. driving the drive shaft solely via the second drive torque (EV mode); b. driving the drive shaft via the first drive torque and the second drive torque (when 
wherein the transmission assembly or the hybrid vehicle includes a second clutch (cl1) which connects a crankshaft of the internal combustion engine to the first planetary transmission in an engageable manner and a disengageable manner via a constant transmission.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 20160368361) in view of Sherman (US 5789823) or in the alternative, under 35 U.S.C. 103 as being unpatentable over Lee (US 20150167806A1) in view of Sherman (US 5789823).
Claim 17: Endo/Lee does not disclose wherein the plurality of operating modes further includes: driving the first transmission input shaft via the second transmission input shaft for starting an internal combustion engine.

it would have been obvious to one skilled in the art at the time the invention was filed to have a mode of driving the first transmission input shaft via the second transmission input shaft for starting an internal combustion engine as taught by Sherman in the hybrid transmission of Endo or Lee so that it would provide silent engine start. 

Allowable Subject Matter
Claims 22, 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hwang (US 20190126735) discloses transmission having engine; motor, planetary gearset and clutches with plurality of modes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILLIAN T NGUYEN/Examiner, Art Unit 3659 

/DAVID R MORRIS/Primary Examiner, Art Unit 3659